DETAILED ACTION
The amendments filed 18 March 2021 have been entered. Claims 13-17 and 26-33 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figural (US 2013/0051973).
Regarding claim 16, Figura discloses a compressor (fig 1, compressor 124, par 005, 0023) comprising: a housing (fig 1 340, par 0033) having an axial intake (fig 1, inlet 134, par 0024) and an annular outlet volute (fig 3, volute 345, par 0033); an impeller (fig 1, compressor wheel 125 / impeller, par 0023) mounted on a shaft (shaft 122, par 0023) for rotation about a shaft axis (shaft inherently has an axis) between the axial intake and the annular outlet volute; the impeller having a plurality of blades (fig 3 depicts a plurality of blades on either side of the impeller) extending from a root to a tip (fig 3 depicts blades extending from impeller root to tip), the roots of the blades being attached to a front surface of a hub of the impeller (fig 3 depicts blades attached to the front surface of the center hub of the impeller); an annular diffuser passage (diffuser 347, par 0033) surrounding the impeller, the diffuser passage extending along a diffuser passage axis (diffuser 347 extends along the radial axis) from a diffuser inlet downstream of said plurality of blades (fig 3 depicts inlet to diffuser 347 after blades of impeller 310) to a diffuser outlet (fig 3 depicts a diffuser outlet as claimed) communicating with the annular outlet volute (volute 345, par 0033); the diffuser passage being defined by a first and a second diffuser surface of a first (fig 3, diffuser surface toward the inlet side of the turbine) and a second wall 
Regarding claim 26, Figura discloses a compressor (fig 1, compressor 124, par 005, 0023) comprising: a housing (fig 1 340, par 0033) having an axial intake (fig 1, inlet 134, par 0024) and an annular outlet volute (fig 3, volute 345, par 0033); an impeller (fig 1, compressor wheel 125 / impeller, par 0023) mounted on a shaft (shaft 122, par 0023) for rotation about a shaft axis (shaft inherently has an axis) between the axial intake and the annular outlet volute; the impeller having a plurality of blades (fig 3 depicts a plurality of blades on either side of the impeller) extending from a root to a tip (fig 3 depicts blades extending from impeller root to tip), the roots of the blades being attached to a front 
Regarding claim 27, dependent on 16, Figura discloses a turbocharger (turbocharger 120, para 0022) comprising a compressor (compressor 125, para 0022) and a turbine wheel (turbine 126, para 0022) coupled to said shaft so as to drivably rotate the impeller (turbine rotates the shaft 122).
Regarding claim 28, dependent on 26 Figura discloses a turbocharger (turbocharger 120, para 0022) comprising a compressor (compressor 125, para 0022) and a turbine wheel (turbine 126, para 0022) coupled to said shaft so as to drivably rotate the impeller (turbine rotates the shaft 122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, 17 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Figura (US 2013/0051973) in view of Wulf (US 4,900,225).
Regarding claim 13, Figura discloses a compressor (fig 1, compressor 124, par 005, 0023) comprising: a housing (fig 1 340, par 0033) having an axial intake (fig 1, inlet 134, par 0024) and an annular outlet volute (fig 3, volute 345, par 0033); an impeller (fig 1, compressor wheel 125 / impeller, par 0023) mounted on a shaft (shaft 122, par 0023) for rotation about a shaft axis (shaft inherently has 
Wulf teaches an analogous impeller, diffuser, and volute (fig 3) with an analogous throttle (fig 2, walls of the diffuser form a throttle from B2 to B4) wherein the first angle is a result effective variable (c 1 l 46; c 3 l 37-50). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values are obvious as a result of design choice when optimizing pump efficiency (Wulf, c 1 l 46), by controlling radial entrance and exit of the diffuser (c 3 l 37-38) in contrast with the pinch ratio of the differences in diffuser opening and closing areas (c 3 l 43-46, 48-50). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the optimization teaching of Wulf into the choice of diffuser angles of Figura in order to improve the pump efficiency of Figura. 
Regarding claim 14 dependent on 13, Wulf teaches wherein the first angle is in the range 10 to 44 degrees is a result effective variable (the first angle is a result effective variable as explained in reference to claim 13). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values are obvious as a result of design choice when optimizing pump efficiency (c 1 l 46).
Regarding claim 15 dependent on 13, Wulf teaches wherein a depth of the diffuser recess at the first end of the diffuser recess is at least 30% of a depth of the impeller recess is a result effective variable because controlling the radial entrance and exit of the diffuser (c 3 l 37-38) and the pinch ratio (c 3 l 43-46, 48-50) is used to optimize pump efficiency (c 1 l 46). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values are obvious as a result of design choice when optimizing pump efficiency (c 1 l 46).

Regarding claim 29, Figura discloses the compressor according to claim 13, wherein a radially outer end of the front surface of the hub is located axially in-line with, or inboard of, the first end of the diffuser recess, relative to the diffuser passage axis (fig 3 depicts the impeller hub in this position relative to the diffuser axis ). 
Regarding claim 30, Figura discloses the compressor according to claim 13, wherein the first and second wall members are vaneless wall members (the diffuser surfaces are not depicted in the figures with vanes, nor are the diffusers disclosed with vanes). 
Regarding claim 31, Figura discloses the compressor according to claim 13, wherein the impeller recess is at least partly defined by a radially extending surface which is recessed relative to the first end of the diffuser recess (fig 3 depicts an impeller recess which extend from the shaft of the impeller toward the edge of the vanes). 
Regarding claim 32, Figura discloses the compressor according to claim 13, wherein a radially outer end of the front surface of the hub extends beyond the tips of the plurality of blades (fig 6 depicts the hub outer edge 314 extend past the depicted blade, par 0043). 
Regarding claim 33, Figura discloses the compressor according to claim 13, wherein the first section is defined by one or more planar surfaces (fig 9 depicts zone b, the first section of zone be is the small portion of lower annular section 395 and the transition 394).  

Response to Arguments
Applicant’s arguments with respect to claims 13, 16, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746            

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746